Title: M. de Chapeaurouge to John Adams: A Translation, 21 May 1780
From: Chapeaurouge, M. de
To: Adams, John


      
       Sir
       Paris, 21 May 1780
      
      I went to your residence in the hope of having the honor of seeing you, but unfortunately did not succeed. This after having failed to take you up on your obliging invitation.
      I wished to speak with you about your intention of sending your sons to Geneva for their education, and once again to offer you all possible assistance. I also had a favor to ask of you, sir, for the two young men of whom I already have had the honor to mention and who inflamed with the love of liberty, have left their country to join a people fighting so gloriously for its own. They are now in Nantes awaiting the opportunity to embark for Philadelphia and I would be much obliged if you could provide them with your patronage and a few letters of recommendation for a country where your name alone would suffice. One of these gentlemen is named De Gallatin and belongs to one of the foremost patrician families of our Republic, while the other, named Serre, is also a very well-born citizen. It was not from dissoluteness that they left their country, but from a genuine passion; for at the ages of 19 and 20, they have already distinguished themselves by their progress in the sciences and their good moral conduct. I could forward the letters you would be kind enough to give me for them and can assure you in advance of their gratitude, as well as mine.
      I have the honor to be, with the utmost consideration, sir, your very humble and very obedient servant De Chapeaurouge hotel et rue de Richelieu
     